DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-40, 42-46, 48 and 49 are under examination.
Withdrawal of Objections and/or Rejections
	The response filed 5/3/2022 are acknowledged. The objections and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 31-34, 36-40, 42-46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parvizi (J. Bone Joint Surg. (2011) 93(24): 2242-8; cited in the IDS filed 9/21/2018; referred to as Parvizi 2011) in view of Tischler et al. (J. Bone Joint Res. (2014) 96: 1917-1920; IDS filed 1/22/2019), Aggarwal et al. J. Arthroplasty (2013) 28(1): 193-195; IDS filed 1/22/2019), Makhaeva et al. (Human and Experimental Toxicology (2007) 26: 273-282), Parvizi (WO 2010/036930; IDS filed 9/21/2018; referred to as Parvizi 930) and  Iyer et al. (WO 2015/184442 A1).
Parvizi 2011 teaches a colorimetric method to detect leukocyte esterases in synovial fluids which is diagnostic for periprosthetic joint infection (PJI; abstract). 
Synovial fluid was obtained via an aspirate intra-operatively from the knees of patients with a possible joint infection. The aspiration was performed just prior to arthroplasty to minimize bleeding into the joint since contamination of the aspirate with blood could potentially affect the leukocyte esterase (LE) strip reading.  Synovial fluid was also obtained from patients had  previously undergone knee arthroplasty and were undergoing a workup for possible PJI. These sample were obtained in an outpatient clinic (page 2243, first paragraph under “Materials and Methods”).
The presence of leukocytes was determined with a standard colorimetric test strip  which contained reagent pads for various analytes including leukocyte esterase. The colorimetric change occurs due to the hydrolysis of indoxylcarbonic acid ester to indoxyl by the leukocyte esterases derived from leukocytes, granulocytes or histotocytes in the synovial fluid (page 2243, second paragraph under “Materials and Methods”).
The synovial fluid was applied to the test strip and read immediately after aspiration. Synovial fluid sample were excluded if the sample had too much blood to permit an accurate colorimetric reading per the manufacturer’s recommendation that too many erythrocytes or too small a volume of synovial fluid would not lead to an accurate reading (page 2243, right column, first full paragraph).
Parvizi states that of the 177 joints that were undergoing revision total knee arthroplasty, 47 of the knees were excluded from the analysis because the aspirate was contaminated with an excessive amount of blood  (17 knees) or had an  insufficient  volume (30 knees). An additional 22 knees were excluded from the analysis because insufficient data were available to diagnose or rule out infection based on standard institutional criteria. A total of  108 knees were assessed. However, 9.7% of the possible candidates were excluded based on 17 knees that had excessive blood (page 2244, left column, first full paragraph).
Preliminary findings involving the use of the LE strip in the presence of synovial blood were reported as appearing to hold promise and were concluded as being possibly diagnostic (page 2244, right paragraph, second full paragraph). It was concluded that it was premature to state exactly where the LE test would fit into the overall algorithm for periprosthetic joint infection diagnosis and that further prospective studies would be required for validation.
Therefore Parvizi 2011 teaches the limitations of claims 31 and 44, both in part, where a synovial fluid sample is obtained from a patient and measuring the amount of a leucocyte esterase to determine if the patient has a periprosthetic joint infection (instant claims 42, 43, 48 and 49).
Parvizi 2011 does not teach that screening method is an electrochemical  one where the electrochemical substrate for the leukocyte esterase is the compound shown in claims 31 and 44, where the variables B and C are defined as in claims 32-34 and 44, that the substrate is in an electrolyte solution (claim 36) where the electrochemical assay comprises an electrode and the detecting comprises detecting an electrical current (claim 37), a substrate and an electrochemical measuring device and that the device comprises a working electrode (claim 39 and 46), a reference electrode and an auxiliary electrode (claim 40).
Tischler teaches an evaluation of the use of a LE test strip as a marker for periprosthetic joint infection determined based on the Musculoskeletal Infection Society (MSIS). Aspirates that were bloody were centrifuged to precipitate red blood cells in order to obtain a clear synovial fluid in order to use the LE test strip. Tischler concludes that the LE test strip with the centrifugation step was a valuable  tool when matched with MSIS  (abstract).
Tischler notes the previous work by Parvizi 2011 regarding the use of a LE strip for diagnosing infection for the diagnosis of periprosthetic bone infection (page 2018, left column, mid first full paragraph). 
Tischler further notes the work of Welters which teaches that the LE strip has limitations when any debris or blood in the synovial aspirate has the potential to skew the results of the colorimetric test. This was exemplified by the one-third of the aspirates that could not be tested with the colorimetric reagent test strips. Tischler cited Aggarwal (discussed below) and also states at the top of the right column of page 1920 that “[A]although all individuals were trained to evaluate the leukocyte esterase strip test results, a possible bias is introduced because of the subjectivity of leukocyte esterase strip interpretation.”
Aggarwal teaches that the diagnosis of periprosthetic joint infection is a challenging task for orthopedic surgeon and that there is no widely used diagnostic test that allows for high sensitivity and specificity. Aspirates are often bloody and render the use of colorimetric strip testing impractical. Aggarwal teaches that this concern was addressed by using a centrifugation step to remove the bloody contaminates from the synovial fluid. 
Thus, from the combination of Parvizi 2011, Tischler and Aggarwal the ordinary artisan would reasonably concluded  that over time that it was realized and confirmed that the accuracy and sensitivity of the diagnosis of an infection of a periprosthetic bone or joint infection via a LE test strip is compromised by the presence of blood in the synovial aspirate. 
Makhaeva teaches an electrochemical method for the detection of neuropathy target esterase (NTE) in whole blood via an electrochemical assay. NTE inhibition in lymphocytes is  a biomarker for neuropathic organophosphates. The substrate phenyl valerate is hydrolyzed and a phenol product is detected by the electrode sensors  (abstract). 
Makhaeva teaches that colorimetric assays typically cannot be used in blood samples due to interfering absorbances. It takes time, resources and a relatively high sample volume to separate lymphocytes from whole blood in order to carry out a colorimetric assay (page 274, left column, first paragraph). These problems are eliminated by using an amperometric technique that detects phenol produced by the NTE hydrolysis of phenyl valerate which is measured electrochemically (page 274, left column, second paragraph). 
Makhaeva teaches that the influence of interfering blood components was negligible, citing Figure 2 (page 278, right col., first full paragraph).
Makhaeva concludes that their results support the validity of measurements carried out with the disclosed biosensor method. Other advantages include the use of a small sample volume, the simplicity of preparation and rapid analysis time (page 280, left column, last paragraph). 
Thus, from Makhaeva the ordinary artisan would reasonably conclude that an electrochemical assay is a reasonable, reliable alternative to a colorimetric method to measure LE activity due to an infection when blood is present in the sample. It is again noted that Makhaeva teaches that it takes time, resources and a relatively high sample volume to separate lymphocytes from whole blood in order to carry out a colorimetric assay (page 274, left column, first paragraph). Reasonably,  such a separation  could be via centrifugation as accomplished by Tischler and Aggarwal.
Parvizi  930 teaches a method for detecting joint infection in a patient using detection reagents which are specific for leukocyte markers present in a synovial fluid sample collected from a patient suspected of having an infection (abstract; [0008]-[0009]). One marker that can be detected is leukocyte esterase which is an enzyme that is released from white blood cells present in an infection ([0039]).
The method is preferably directed to the detection of periprosthetic joint infection (PJI) in mammals to include humans. The method comprises obtaining a sample of a joint fluid, detecting the amount of leukocyte markers in the same and taking an action based on the result ([0016]).
One approach to a diagnostic assay includes the use of electrochemical sensor strips such as those used for glucose testing. The reagents for initiating the reaction are placed on the strip and then wetted by the sample. The sensor strip is inserted into a meter that measures the  diffusion-limited current of a reaction species that is indicative of an analyte of interest such as IL-1beta, leukocyte elastase and/or leukocyte esterase (emphasis added). The meter then yields a display indicative of the concentration of the analyte in the sample ([0059] and (0084). This disclosure meets the limitations of instant claims 39 and 46 which requires a substrate and an electrochemical measuring device. One such analyte is the detection of a leukocyte esterase. The meter yields a display indicative of the concentration of the analyte in the sample.
In Example 1 (page 35), synovial fluid from patients undergoing revision total knee arthroplasty was obtained via intraoperative aspiration. The mean level of leukocyte esterase, elastase and gelantinase were significantly elevated compared to patients with non-infected knees. 
Iyer teaches a method for the electrochemical determination of an enzyme in a sample by providing a probe that comprises a substrate for the enzymes covalently linked to an electrochemically active moiety via a bond that is cleavable by the enzyme; contacting the sample with the probe under conditions that are effective for enzymatic cleavage of the probe and electrochemically detecting the electrochemically active moiety that is cleaved by the enzyme (claim 16 of the publication). Claim 16 of the publication teaches that the electrochemically active moiety is chosen from a hydroquinone moiety (instant claim 32), a fluorine moiety, an alcohol or a saccharide. Claim 40 of the publication which depends from claim 39 which is a multiple dependent claim of claims 16-38 teaches that the host-cell specific enzyme comprises a leukocyte esterase.
Iyer further teaches that when there is a bacterial urinary tract infection or a bladder or kidney infection, the number of white blood cells increases and leukocyte esterase are released into the urine. The enzyme can be detected using probes that release an electrochemically active moiety which includes glucose, galactose or ethanol (page 44, first paragraph). The enzyme substrate is N-tosyl-L-alanine based substrate of the following formulae:

    PNG
    media_image1.png
    408
    891
    media_image1.png
    Greyscale
where R is D-glucose, D-galactose or any other electrochemically active moiety and said sugars have five hydroxyl groups. X is O or NH. Thus, the above structures meet the limitations of instant claims 31 and 44 where A of the structure of instant claims 31 and 44 is NH, C is a tosyl group (an amine protecting group; instant claim 33), X of the prior art structure is O (as in instant claims 31 and 44) or NH (instant claim 34 where the O is substituted by NH).  B is benzyl O-glucose which is capable of participating in an electrochemical reaction. This group is reasonably interpreted as a derivative of a phenol since the oxygen is directly joined to a phenyl ring or as a hydroquinone (instant claim 32).
Iyer teaches that the method of detection is carried out in an electrolyte solution (instant claim 36) and determined amperometrically (instant claim 37; e.g. detection of an electrical current; top of page 31). At the second paragraph of page 46, the electrochemical sensing device is described with an electrode system (instant claims 39 and 46). The system has a three-electrode system that includes a glassy carbon working electrode, a saturate calomel reference electrode and a platinum counter electrode which is reasonably determined as the auxiliary electrode as it is another one that detects a signal (instant claims 39 and 40).
The person of ordinary skill in the art is a PhD chemist or biochemist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the N-tosyl-L-alanine based substrate of Iyer with a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection where the detecting comprises detecting an electrical current due to the hydrolysis of the Iyer substrate by LE and where the device comprises a working electrode, a reference electrode and an auxiliary electrode. The ordinary artisan would have been motivated to do so because Parvizi 2011, Tischler and Aggarwal  teach that aspirates of synovial fluid from a joint frequently contain blood and colorimetric assays are less able to detect esterases present in samples containing blood. An electrochemical assay is not subject to this problem. Makhaeva  also recognizes this problem with colorimetric assays for the determination of a hydrolysis product of an esterase with a sample having blood. Makhaeva teaches that an electrochemical assay can detect ester hydrolysis products in blood samples without the need for the time and effort for the separation lymphocytes from whole blood.  Such a step (e.g., centrifugation)  is used by Tischler and Aggarwal in order to carry out a colorimetric assay. Further Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically to diagnose an infection.
The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample with a N-tosyl-L-alanine based substrate because Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid, Makhaeva teaches the successful detection of hydrolysis products in blood due to the presence of an esterase via  an electrochemical assay and Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely requires  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
Claims 31-40, 42-46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parvizi (J. Bone Joint Surg. (2011) 93(24): 2242-8; cited in the IDS filed 9/21/2018; referred to as Parvizi 2011) in view of Tischler et al. (J. Bone Joint Res. (2014) 96: 1917-1920; cited in the IDS filed 1/22/2019), Aggarwal et al. J. Arthroplasty (2013) 28(1): 193-195; IDS 1/22/2019), Makhaeva et al. (Human and Experimental Toxicology (2007) 26: 273-282), Parvizi (WO 2010/036930; IDS filed 9/21/2018; referred to as Parvizi 930) and  Iyer et al. (WO 2015/184442 A1), as applied to claims 31-34, 36-40, 42-46, 48 and 49 above, and in further view of Opalsky et al. (US 20040175296; previously cited).
The disclosure by Parvizi 2011 as modified by Tischler, Aggarwal, Iyer, Parvizi 903 and Makhaeva is discussed supra.
Modified Parvizi does not teach that the substrate comprises a phenylenediamine connected to X where X is N in the N-tosyl alanine substrate (claim 35): 
    PNG
    media_image2.png
    288
    376
    media_image2.png
    Greyscale
 (claim 35).
Opalsky teaches the detection of the blood blotting enzyme thrombin by an electrochemical technique employing an artificial substrate (abstract).
The substrates are for example: tosyl-glycyl-prolinyl-arginyl-, H-D-phenylalanyl-pipecolyl-, or benzyl-phenylalanyl-valyl-arginyl-moiety attached to an N-phenyl-p-phenylenediamine or N-[p-methoxyphenyl-]-p-phenylenediamine moieties. After hydrolysis by thrombin the p-phenylenediamine moiety is detected by an amperometric sensor ([0098]). From this disclosure, the ordinary artisan would reasonably conclude that p-phenylenediamine moieties are detectable by amperometric sensors.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety B of the substrate of the compound shown in the formula of claim 31 a phenylenediamine for the detection of a leukocyte esterase to indicate the presence of an infection in a joint. The ordinary artisan would have been motivated to do so because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified Parvizi because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.


Response to the Declarations
The declarations filed Dr. Parvizi and Dr. Fleischman under 37 CFR 1.132 filed 5/3/2022 are insufficient to overcome the rejection of the claims based upon Parvizi 2011 in view of Parvizi 930, Iyer and Makhaeva and in further view of Opalesky.
Declarant Argument from Dr. Parvizi
In section 4, Declarant submits that the examiner’s interpretation of Parvizi 2011 is incorrect and that the rejection fails to understand the nuance of the problems that were discovered. Declarant asserts that one of skill in the art would not have recognized the problem with using a leukocyte ester (LE) dipstick for diagnosing a joint infection. Applicant puts forth that studies on the subject show that there was overwhelming favor to using a LE dipstick. Declarant asserts that their invention involves the discovery that contrary to conventional wisdom the LE dipstick was not acceptable for diagnosing joint infection.
Examiner Response
Declarant’s argument is not persuasive because the problem of having too much blood in the aspirate is even noted in Parvizi 2011. As noted in the rejection, the aspiration was performed just prior to arthroplasty to minimize bleeding into the joint since contamination of the aspirate with blood could potentially affect the leukocyte esterase (LE) strip reading (page 2243, first paragraph under “Materials and Methods”). The rejection further notes that some samples were excluded per the manufacturer’s recommendation (emphasis added) that too many erythrocytes or too small a volume of the synovial fluid would not lead to an accurate reading (page 2243, right column, first full paragraph). This observation is borne out by Tischler whom notes the work of Welters that the LE test strip has limitations when any debris or blood in the synovial aspirate has the potential to skew the results of the colorimetric test. Aggarwal also teaches the problem of blood in a test sample rendering the use of a colorimetric test impractical. Thus, from the combination of Parvizi 2011, Tischler and Agarwal, the ordinary artisan would have recognized that the limitations of using a dipstick test in synovial aspirates was well known (emphasis added).
Declarant Argument
Subsections a) through g) of section 4 of the declaration recount the events leading up to the discovery that forms the basis of the invention. Sections a)-b) cite prior art documents attributed to Declarant where it was recognized that at first the LE dipstick method was invaluable for diagnosing joint infection (2008). The identification of a problem and centrifugation being a solution (2013) and positive result using such a method (2014). Declarant then describes the work, diligence and level of testing leading to the discovery of the limitations of using the centrifugation method and weight being given to the LE test despite some difficulty in interpretation of the results. Declarant opines the importance of diagnosing a joint infection before surgery. Declarant notes that the results of the 2013 study were unblinded. Declarant concluded with Dr. Fleishman that the LE test combined with centrifugation was not acceptable.
Examiner Response
The Examiner respects the efforts by Declarant and his colleagues to make and use the claimed invention. 
While Declarant’s path to the claimed invention is noted, Declarant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
However, as noted above, the ordinary artisan would have recognized from the prior art before effective filing date of the claimed invention that the limitations of using a dipstick test in bloody synovial aspirates were well and widely known. Recognizing such a limitation provides motivation for the ordinary artisan to seeks solutions to overcome a known limitation. Thus, the conception by others of ordinary skill in the art (which is noted in the rejection as a PhD chemist or biochemist) that there is a need to solve a known problem is a reasonable conclusion by the problems that were  already recognized by the prior art. 
Declarant Argument
In section 5, Declarant, describes the selection of the hydroquinone substrate. Declarant states that a novel hydroquinone-based substrate was designed to have specificity to the Roche Chemstrip colorimetric reagent. The hydroquinone-based  substrate was selected because it would have the best chance of performing well in biological fluids with potentially many interferences.
Examiner Response
Iyer teaches that white blood cells and leukocyte esterase are released into the urine. The enzyme can be detected using probes that release an electrochemically active moiety which includes glucose, galactose or ethanol (page 44, first paragraph). The enzyme substrates are N-tosyl-L-alanine which are reasonably interpreted as a derivative of a phenol since the oxygen is directly joined to a phenyl ring or as a hydroquinone-based  supra. Thus, Iyer recognized the ability of a hydroquinone-based substrate to perform in a biological fluid
Declarant Argument
In section 6, Declarant states that he was in a unique position to identify shortcomings with the LE dipstick test. Declarant notes the critical need to identify joint infections before a surgical decision. Declarant states that his team was one of the few using the LE dipstick test but it was clear to Declarant that the test was limited due to its qualitative nature. Declarant asserts that the quantitative nature of an electrochemical test would uniquely improve the clinical utility of the test. 
Examiner Response
All  of  the cited references were available to the ordinary artisan before the effective filing date of the claimed invention. The  limitations of the dipstick test were recognized by the Parvizi 2011 as well as Tischler and Agarwal with respect to blood contamination and the need for a larger volume of synovial fluid required for a dipstick test. Parvizi 2011 even cites the manufacturer’s caution regarding these limitations supra. Hence, the ordinary artisan would have been motivated  from this reference as well as from Aggarwal and Tischler to look for an alternative means of detecting leukocyte esterase. Parvizi 930 suggests the use of an electrochemical test. Makhaeva also recognize this same problem of blood interfering with colorimetric dipstick test and promotes an electrochemical method to overcome this limitation specifically for detecting the hydrolysis product of esterase in blood. Makhaeva also notes that an electrochemical test also eliminates the need for separation of the leucocytes from the aspirate so that the esterase-containing  test strip can be applied. Thus, the electrochemical method eliminates the centrifugation step used by Tischler and Aggarwal and also uses a small volume of sample. Iyer teaches suitable N-tosyl alanine substrates for leukocyte esterase for electrochemical detection. From these references, the ordinary artisan who is a PhD biochemist or chemist, has the motivation and a reasonable expectation of success that electrochemical detection of an alanyl substrate to detect leukocyte esterase would work.
In response to Declarant's argument that the quantitative nature of an electrochemical test would uniquely improve the clinical utility of the test, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to the Declaration by Dr. Fleishman
Declarant Argument
	In section 2, Declarant addresses the Examiner’s statement from the response to the declaration by Dr. Parvizi (response of 12/7/2021) which states that Dr. Parvizi identified the difficulty of using the LE dipstick test and that one of skill in the art would have been motivated to use an electrochemical diagnostic test instead.
	In section 3, Declarant submits that it was not obvious to abandon a widely-accepted available, reliable, low-cost dipstick test in favor of an electrochemical test In favor of an electrochemical test that did not exist. Applicant argues that the focus what on making the dipstick test work rather than switching to an electrochemical test. Declarant point to Parvizi 2014 which published new data showing positive results from using the dipstick test with centrifugation. Declarant asserts that they was very little interest in abandoning the dipstick test even after this widely-accepted test was shown to  be unreliable.
Examiner Response
As noted supra, all  of  the cited references were available to the ordinary artisan before the effective filing date of the claimed invention. The  limitations of the dipstick test were recognized by the Parvizi 2011 as well as Tischler and Agarwal with respect to blood contamination and the larger volume of synovial fluid required for a dipstick test. Parvizi 2011 even cites the manufacturer’s caution regarding these limitations supra. Hence, the ordinary artisan would have been motivated  from this reference as well as from Aggarwal and Tischler to look for an alternative means of detecting leukocyte esterase. Parvizi  930 teaches a method for detecting joint infection in a patient using detection reagents which are specific for leukocyte markers present in a synovial fluid sample collected from a patient suspected of having an infection (abstract; [0008]-[0009]). One marker that can be detected is leukocyte esterase which is an enzyme that is released from white blood cells present in an infection ([0039]).
The method is preferably directed to the detection of periprosthetic joint infection (PJI) in mammals to include humans. The method comprises obtaining a sample of a joint fluid, detecting the amount of leukocyte markers in the same and taking an action based on the result ([0016]).
One approach to a diagnostic assay includes the use of electrochemical sensor strips such as those used for glucose testing.
Contrary  to Declarant’s statement, electrochemical tests for detecting LE in samples containing blood were known before the effective filing date of the claimed invention. Parvizi 930 suggests the use of an electrochemical test and describes how to carry out such as test: The reagents for initiating the reaction are placed on the strip and then wetted by the sample. The sensor strip is inserted into a meter that measures the  diffusion-limited current of a reaction species that is indicative of an analyte of interest such as IL-1beta, leukocyte elastase and/or leukocyte esterase (emphasis added). The meter then yields a display indicative of the concentration of the analyte in the sample ([0059] and (0084). This disclosure meets the limitations of instant claims 39 and 46 which requires a substrate and an electrochemical measuring device. One such analyte is the detection of a leukocyte esterase. The meter yields a display indicative of the concentration of the analyte in the sample.
Makhaeva also recognizes this same problem of blood interfering with colorimetric dipstick test and promotes an electrochemical method to overcome this limitation specifically for detecting the hydrolysis product of esterase in blood. Makhaeva also notes that an electrochemical test also eliminates the need for separation of the leucocytes from the aspirate so that the esterase-containing  test strip can be applied.
Iyer teaches a method for the electrochemical determination of an enzyme in a sample by providing a probe that comprises a substrate for the enzymes covalently linked to an electrochemically active moiety via a bond that is cleavable by the enzyme; contacting the sample with the probe under conditions that are effective for enzymatic cleavage of the probe and electrochemically detecting the electrochemically active moiety that is cleaved by the enzyme (claim 16 of the publication). Claim 16 of the publication teaches that the electrochemically active moiety is chosen from a hydroquinone moiety (instant claim 32), a fluorine moiety, an alcohol or a saccharide. Claim 40 of the publication which depends from claim 39 which is a multiple dependent claim of claims 16-38 teaches that the host-cell specific enzyme comprises a leukocyte esterase.
Thus, the unreliability  associated with a dipstick test with samples having blood in them was well  known and motivated the use of well-known  electrochemical tests to detect LE in a sample  containing blood such as a synovial aspirate.
Declarant Argument
In section 4, Declarant asserts that dipstick tests were the overwhelming choice and had been accepted for 50 years. The high volume of production of dipstick tests makes them only about 5 to 35 cents per strip. Declarant lists other advantages for dipstick tests  including that they are simple to use and highly reproducible. 
In section 5, Declarant details work with centrifugation to improve the dipstick test and the ultimate conclusion that centrifugation was not the solution and that there was a need for a new technology.
In section 6, Declarant presents an opinion on the cost, time and  challenges of developing an electrochemical test. Declarant also presents opinions on the limitations of electrochemical tests which includes the development of electronics and hardware and alleged susceptibility to matrix interferences. Declarant concludes that the market for synovial fluid testing is small so that the cost and complexity of development of such a test was not an obvious choice compared to the low-cost dipstick test.
Examiner Response
While dipstick test may be inexpensive, the unreliability  associated with a dipstick test with samples having blood in them was known and motivates the use of known  (emphasis added) electrochemical tests to detect LE in a sample containing blood including a  synovial aspirate. Declarant’s assertion of the susceptibility of electrochemical matrices is a statement without factual basis. Regarding the cost of the development of an electrochemical  sensor for the testing of synovial fluid LE, the technology of electrochemical sensors is also well known because Parvizi 930 and Iyer show how to make and use electrochemical tests to detect LE. 
Response to Attorney Arguments
Applicant summarizes the interview that took place on 4/8/2022 and notes that the Examiner did not agree with the arguments but suggested that they be presented in the response. 
Applicant puts forth that in the interview that the problem identified by the inventors that the accepted solution for testing synovial samples contaminated by blood using centrifugation was not a viable solution as shown by data. Applicant reiterates that the Examiner must consider the invention as a whole and that a patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified.
Applicant recites  Dr. Parvizi’s declaration at paragraphs 3 and 4 and reiterates the position that it was not obvious to abandon a widely-accepted and available, simple low-cost dipstick in favor of an electrochemical test that did not even exist. 
Examiner Response
The Examiner will answer arguments presented by Applicant with the consideration of  the invention as a whole where the patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified.
The Examiner reiterates her response to sections 3 and 4 of the declaration by Dr. Parvizi:
Declarant’s argument is not persuasive because the problem of having too much blood in the aspirate is even noted in Parvizi 2011. As noted in the rejection, the aspiration was performed just prior to arthroplasty to minimize bleeding into the joint since contamination of the aspirate with blood could potentially affect the leukocyte esterase (LE) strip reading (page 2243, first paragraph under “Materials and Methods”). The rejection further notes that some samples were excluded per the manufacturer’s recommendation (emphasis added) that too many erythrocytes or too small a volume of the synovial fluid would not lead to an accurate reading (page 2243, right column, first full paragraph). This observation is borne out by Tischler whom notes the work of Welters that the LE test strip has limitations when any debris or blood in the synovial aspirate has the potential to skew the results of the colorimetric test. Aggarwal also teaches the problem of blood in a test sample rendering the use of a colorimetric test impractical. Thus, from the combination of Parvizi 2011, Tischler and Agarwal, the ordinary artisan would have recognized that the limitations of using a dipstick test in synovial aspirates was well known (emphasis added).
The Examiner respects the efforts by Declarant and his colleagues to make and use the claimed invention. 
While Declarant’s path to the claimed invention is noted, Declarant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
However, as noted above, the ordinary artisan would have recognized from the prior art before the invention was made that the limitations of using a dipstick test in bloody synovial aspirates were well and widely known. Recognizing such a limitation provides motivation for the ordinary artisan to seeks solutions to overcome a known limitation. Thus, the conception by others of ordinary skill in the art (which is noted in the rejection as a PhD chemist or biochemist) that there is a need to solve a known problem is a reasonable conclusion by the problems already recognized by the prior art. 
Applicant Argument
A.  Applicant argues that it was not obvious to abandon a widely-accepted, readily-available, complex and likely expensive electrochemical test (page 3 of the Remarks). Applicant quotes parts of the rejection regarding the motivation and reasonable  expectation of success for making a using an electrochemical detection of an alanyl substrate to detected LE in synovial aspirates which are known to contain blood (emphasis added). Applicant concludes that the Examiner is stating that when Dr. Parvizi identified  the difficulty of using  the LE dipstick test with bloody aspirate, one of skill in the art would have been motivated to use the electrochemical diagnostic test instead.
Applicant states in the footnote identified as Parvizi 20111 that the Examiner cites Parvizi 2011 as a reference which identifies the difficulty of using the LE dipstick with bloody aspirate. Applicant submits that the Examiner  is mistaken and that Parvizi 2013 was the reference that identified  this problem.
Examiner Response
The entirety of the Examiner’s reasoning for obvious and conclusion of a reasonable expectation of success is repeated here:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the N-tosyl-L-alanine based substrate of Iyer with a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection where the detecting comprises detecting an electrical current due to the hydrolysis of the Iyer substrate by LE and where the device comprises a working electrode, a reference electrode and an auxiliary electrode. The ordinary artisan would have been motivated to do so because Parvizi 2011, Tischler and Aggarwal  teach that aspirates of synovial fluid from a joint frequently contain blood and colorimetric assays are less able to detect esterases present in samples containing blood. An electrochemical assay is not subject to this problem. Makhaeva  also recognizes this problem with colorimetric assays for the determination of a hydrolysis product of an esterase with a sample having blood. Makhaeva teaches that an electrochemical assay can detect ester hydrolysis products in blood samples without the need for the time and effort for the separation lymphocytes from whole blood.  Such a step (e.g., centrifugation)  is used by Tischler and Aggarwal in order to carry out a colorimetric assay. Further Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically to diagnose an infection.
The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample with a N-tosyl-L-alanine based substrate because Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid, Makhaeva teaches the successful detection of hydrolysis products in blood due to the presence of an esterase via  an electrochemical assay and Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint.
Parvizi 2011 in addition to  Tischler and Aggarwal  (emphasis added) teach that aspirates of synovial fluid from a joint frequently contain blood and colorimetric assays are less able to detect esterases present in samples containing blood. 
An electrochemical assay is not subject to this problem. Makhaeva teaches that an electrochemical assay can detect ester hydrolysis products in blood samples without the need for the time and effort for the separation lymphocytes from whole blood.  
Regarding Applicant’s footnote, Parvizi 2011 notes the problem of using the LE dipstick at least twice in the reference. 
1) The aspiration was performed just prior to arthroplasty to minimize bleeding into the joint since contamination of the aspirate with blood could potentially affect the leukocyte esterase (LE) strip reading (page 2243, first paragraph under “Materials and Methods”).
2) Synovial fluid sample were excluded if the sample had too much blood to permit an accurate colorimetric reading per the manufacturer’s recommendation that too many erythrocytes or too small a volume of synovial fluid would not lead to an accurate reading (page 2243, right column, first full paragraph).
Applicant Argument
Applicant submits that it was not obvious at that time to abandon a widely-accepted, available, simple low-cost dipstick in favor of an electrochemical test which did not even exist. Applicant asserts that the prevailing belief at the time was that testing synovial fluid needed to be based on a dipstick. Applicant quotes sections 3 and 4 of Dr. Fleischman.
Examiner Response
The obviousness of an invention of an application filed under AIA  (first inventor to file) is based on the standard of that the invention was obvious before the effective filing date of the claimed invention. Thus, references that demonstrate the obviousness of the invention can be used as long as they were published before the effective filing date of the claimed invention. That is, the supporting references of the instant rejection do not to be published in 2011 which is the year of publication of Parvizi 2011.
Regarding Applicant’s statement that the electrochemical test did not even exist, Makhaeva (published 2007) teaches that colorimetric assays typically cannot be used in blood samples due to interfering absorbances. It takes time, resources and a relatively high sample volume to separate lymphocytes from whole blood in order to carry out a colorimetric assay (page 274, left column, first paragraph). These problems are eliminated by using an amperometric technique that detects phenol produced by the NTE hydrolysis of phenyl valerate which is measured electrochemically (page 274, left column, second paragraph). 
Parvizi 930 (published 2010) expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically to diagnose an infection.
As noted supra, all  of  the cited references were available to the ordinary artisan before the effective filing date of the claimed invention. The  limitations of the dipstick test were recognized by the Parvizi 2011 as well as Tischler, Makhaeva  and Agarwal with respect to blood contamination and the larger volume of synovial fluid required for a dipstick test. Parvizi 2011 even cites the manufacturer’s caution regarding these limitations supra. Hence, the ordinary artisan would have been motivated  from this reference as well as from Aggarwal and Tischler to look for an alternative means of detecting leukocyte esterase. Parvizi 930 suggests the use of an electrochemical test.
Regarding  Declarant’s statements in section 3 of Dr. Fleischman’s declaration, electrochemical tests for detecting LE in samples containing blood were known before the effective filing date of the claimed invention. Parvizi 930 suggests the use of an electrochemical test and describes how to carry out such as test: The reagents for initiating the reaction are placed on the strip and then wetted by the sample. The sensor strip is inserted into a meter that measures the  diffusion-limited current of a reaction species that is indicative of an analyte of interest such as IL-1beta, leukocyte elastase and/or leukocyte esterase (emphasis added). The meter then yields a display indicative of the concentration of the analyte in the sample ([0059] and (0084). This disclosure meets the limitations of instant claims 39 and 46 which requires a substrate and an electrochemical measuring device. One such analyte is the detection of a leukocyte esterase. The meter yields a display indicative of the concentration of the analyte in the sample.
Makhaeva also recognize this same problem of blood interfering with colorimetric dipstick test and promotes an electrochemical method to overcome this limitation specifically for detecting the hydrolysis product of esterase in blood. Makhaeva notes that an electrochemical test also eliminates the need for separation of the leucocytes from the aspirate so that the esterase-containing  test strip can be applied.
Iyer teaches a method for the electrochemical determination of an enzyme in a sample by providing a probe that comprises a substrate for the enzymes covalently linked to an electrochemically active moiety via a bond that is cleavable by the enzyme; contacting the sample with the probe under conditions that are effective for enzymatic cleavage of the probe and electrochemically detecting the electrochemically active moiety that is cleaved by the enzyme (claim 16 of the publication). Claim 16 of the publication teaches that the electrochemically active moiety is chosen from a hydroquinone moiety (instant claim 32), a fluorine moiety, an alcohol or a saccharide. Claim 40 of the publication which depends from claim 39 which is a multiple dependent claim of claims 16-38 teaches that the host-cell specific enzyme comprises a leukocyte esterase.
Thus, the unreliability  associated with a dipstick test with samples having blood in them was well  known and motivated the use of well-known  electrochemical tests to detect LE in a sample  containing blood such as a synovial aspirate.
Regarding  Declarant’s statements in section 4 of Dr. Fleischman’s declaration, While dipstick test may be inexpensive, the unreliability  associated with a dipstick test with samples having blood in them was known and motivates the use of known  (emphasis added) electrochemical tests to detect LE in a sample containing blood including a  synovial aspirate. Declarant’s assertion of the susceptibility of electrochemical matrices is a statement without factual basis. The technology of electrochemical sensors is also well known because Parvizi 920 and Iyer show how to make and use electrochemical tests to detect LE. 
Applicant Argument
Applicant concludes at page 4 of the Remarks, that there was no or very little motivation to move away from the dipstick test because it was widely-accepted, available, simple and inexpensive. The common belief was that the test still needed to be based on the dipstick even after Applicant discovered that centrifugation used with the dipstick was not a viable solution. Applicant refers to section 5 of the declaration by Dr. Fleischman. Applicant asserts that they were reluctant to develop a new electrochemical test due the challenges presented. Applicant refers to section 6 of the declaration of Dr. Fleischman and concludes that there was little if any motivation to abandon the dipstick test in favor of an electrochemical one which did not even exist at the time.
Examiner Response
Regardless of the asserted widely accepted belief that the dipstick test should still be used even after it was disproven, the instant rejection discusses the well-known limitations of a dipstick test for determining infection via  LE dipstick assay before the effective filing date of the instant invention. This provides reasonable motivation to discover a more reliable test. Electrochemical assays for LE were also well known at the time of the effective filing date of the claimed invention. That Applicant was reluctant to develop a new test is not relevant when the prior art provides motivation  and a means to solve the problem.
The following is the Examiner’s response to sections 5 and 6 of Dr. Fleischman’s declaration:  While dipstick test may be inexpensive, the unreliability  associated with a dipstick test with samples having blood in them was known and motivates the use of known  (emphasis added) electrochemical tests to detect LE in a sample containing blood including a  synovial aspirate. Declarant’s assertion of the susceptibility of electrochemical matrices is a statement without factual basis. Regarding the cost of the development of an electrochemical  sensor for the testing of synovial fluid LE, the technology of electrochemical sensors is also well known because Parvizi 920 and Iyer show how to make and use electrochemical tests to detect LE. 
B. Applicant’s Argument asserting that the rejection fails to acknowledge that the invention lies, at least in part, to the discovery of the problem (page 5 of the Remarks).
Applicant cites MEPE 2141.02 which states that “a patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the ‘subject matter as a whole’ which would always be considered in determining the obviousness of an invention under 35 USC 103.” In re Sponnoble (emphasis on the original).
Applicant asserts that “despite overwhelming evidence to the contrary, the leukocyte esterase (LE) colorimetric test was unreliable in diagnosing joint infection even with centrifugation.”
Examiner Response
The first two paragraphs of the opinion of In re Sponnoble states the following:
[2] We believe that the Board of Appeals has erred in its application of 35 U.S.C. § 103 notwithstanding the last above-quoted statement, which, even if correct, does not conclusively establish that the invention is obvious under the patent law. A patentable invention, within the ambit of 35 U.S.C. § 103, may result even if the inventor has, in effect, merely combined features, old in the art, for their known purpose, without producing anything beyond the results inherent in their use. Although we believe that appellant, here, has actually done more than this in making his combination, we also believe that a more proper, albeit not exclusive, inquiry in a case such as this is to look further as to the reasons for making the combination.
It should not be necessary for this court to point out that a patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the "subject matter as a whole" which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103. In re Antonson, 272 F.2d 948, 47 CCPA 740; In re Linnert, 309 F.2d 498, 50 CCPA 753. The court must be ever alert not to read obviousness into an invention on the basis of the applicant's own statements; that is, we must view the prior art without reading into that art appellant's teachings. In re Murray, 268 F.2d 226, 46 CCPA 905; In re Sporck, 301 F.2d 686, 49 CCPA 1039. The issue, then, is whether the teachings of the prior art would, in and of themselves and without the benefits of appellant's disclosure, make the invention as a whole, obvious. In re Leonor, 395 F.2d 801, 55 CCPA 1198. Emphasis added by the Examiner.
Thus, the opinion states that ultimately the issue is whether the teachings of the prior art, without the benefit of applicant’s disclosure, make the invention as a whole obvious.
In the  instant case, the leukocyte esterase (LE) colorimetric test was known as unreliable in diagnosing joint infection due to the presence of blood in the aspirates taken from joints. Declarant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
All  of  the cited references were available to the ordinary artisan before the effective filing date of the claimed invention. The  limitations of the dipstick test were recognized by the Parvizi 2011 as well as Tischler and Agarwal with respect to blood contamination and the larger volume of synovial fluid required for a dipstick test. Parvizi 2011 and the reference to the statement by the maker of the LE test strips clearly states that blood present in a synovial fluid aspirate interferes with the accuracy of the colorimetric test. Parvizi 2011 does not even test the synovial fluids that contain blood. Tischler, Aggarwal and Makhaeva all confirm the problem of blood interferants with the accuracy of colorimetric tests. 
Parvizi 2011 even cites the manufacturer’s caution regarding these limitations supra. Tischler, Aggarwal and Makhaeva all confirm the problem of blood interferants with the accuracy of colorimetric tests.  Hence, the ordinary artisan would have been motivated  from these reference to look for an alternative means of detecting leukocyte esterase. Parvizi 930 suggests the use of an electrochemical test. Makhaeva also recognizes this same problem of blood interfering with colorimetric dipstick test and promotes an electrochemical method to overcome this limitation specifically for detecting the hydrolysis product of esterase in blood. Makhaeva also notes that an electrochemical test also eliminates the need for separation of the leucocytes from the aspirate so that the esterase-containing  test strip can be applied. Thus, the electrochemical method eliminates the centrifugation step used by Tischler and Aggarwal and also uses a small volume of sample. Iyer teaches suitable N-tosyl alanine substrates for leukocyte esterase for electrochemical detection. From these references, the ordinary artisan, who is a PhD biochemist or chemist, has the motivation and a reasonable expectation of success that electrochemical detection of an alanyl substrate to detect leukocyte esterase would work. Thus, the prior art references,  in and of themselves and without the benefits of appellant's disclosure, make the invention as a whole, obvious.
Applicant Argument
At pages 5-6 of the Remarks, Applicant quotes section 4 of the declaration by Dr. Parvizi and asserts that there was overwhelming evidence that the LE dipstick test with centrifugation was an effective test to diagnose joint infection. However, Drs. Parvizi and Fleischman realized that this evidence was misleading because the doctors using the test were likely interpreting results in the context of the clinical situation and not based on the test alone. Drs. Parvizi and Fleischman concluded that the dipstick test was not acceptable for testing joint infection even with centrifugation. This conclusion was reached despite numerous and uncontroverted studies and articles that overwhelmingly supported the efficacy of the LE dipstick. 
Applicant concludes that the invention lies, at least in part, in the discovery of the problem of using and LE colorimetric test with centrifugation to diagnose a joint infection. Applicant asserts that the Examiner reconsider this as part of the “subject matter as a whole” and withdrawn the obviousness rejections.
Examiner Response
The Examiner’s response to section 4 of Dr. Parvizi’s declaration is repeated:
Declarant’s argument is not persuasive because the problem of having too much blood in the aspirate is even noted in Parvizi 2011. As noted in the rejection, the aspiration was performed just prior to arthroplasty to minimize bleeding into the joint since contamination of the aspirate with blood could potentially affect the leukocyte esterase (LE) strip reading (page 2243, first paragraph under “Materials and Methods”). The rejection further notes that some samples were excluded per the manufacturer’s recommendation (emphasis added) that too many erythrocytes or too small a volume of the synovial fluid would not lead to an accurate reading (page 2243, right column, first full paragraph). This observation is borne out by Tischler whom notes the work of Welters that the LE test strip has limitations when any debris or blood in the synovial aspirate has the potential to skew the results of the colorimetric test. Aggarwal also teaches the problem of blood in a test sample rendering the use of a colorimetric test impractical. Thus, from the combination of Parvizi 2011, Tischler and Agarwal, the ordinary artisan would have recognized that the limitations of using a dipstick test in synovial aspirates was well known (emphasis added).
Regarding the numerous and uncontroverted studies, Applicant has not cited these numerous studies.
The rejection is not withdrawn because the discovery of the problem of using an LE colorimetric test with centrifugation to diagnose a joint infection (the invention as a whole) was already known by the prior art. Aggarwal teaches that aspirates are often bloody and render the use of colorimetric strip testing impractical. From the combination of Parvizi 2011, Tischler and Aggarwal the ordinary artisan would have reasonably concluded  that over time that it was realized and confirmed that the accuracy and sensitivity of the diagnosis of an infection of a periprosthetic bone or joint infection via a LE test strip is compromised by the presence of blood in the synovial aspirate. 
Makhaeva also recognize this same problem of blood interfering with colorimetric dipstick test and promotes an electrochemical method to overcome this limitation specifically for detecting the hydrolysis product of esterase in blood. Makhaeva also notes that an electrochemical test also eliminates the need for separation of the leucocytes from the aspirate so that the esterase-containing  test strip can be applied. Thus, the electrochemical method eliminates the centrifugation step used by Tischler and Aggarwal and also uses a small volume of sample. Parvizi 930 suggests the use of an electrochemical test. Parvizi  930 teaches a method for detecting joint infection in a patient using detection reagents which are specific for leukocyte markers present in a synovial fluid sample collected from a patient suspected of having an infection (abstract; [0008]-[0009]). One marker that can be detected is leukocyte esterase which is an enzyme that is released from white blood cells present in an infection ([0039]).
The method is preferably directed to the detection of periprosthetic joint infection (PJI) in mammals to include humans. The method comprises obtaining a sample of a joint fluid, detecting the amount of leukocyte markers in the same and taking an action based on the result ([0016]). One approach to a diagnostic assay includes the use of electrochemical sensor strips such as those used for glucose testing.
Iyer teaches suitable N-tosyl alanine substrates for leukocyte esterase for electrochemical detection. From these references, the ordinary artisan, who is a PhD biochemist or chemist, has the motivation to overcome the problem of LE dipstick which is to accurately determine LE in synovial aspirates that are contaminated by blood. The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample with a N-tosyl-L-alanine based substrate because Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid, Makhaeva teaches the successful detection of hydrolysis products in blood due to the presence of an esterase via  an electrochemical assay and Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Double Patenting
Claims 31-34, 42-44, 48 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8  of U.S. Patent No. 11104933; formerly identified as copending Application No. 16145014).
Claim 6  is a specie of ‘933  and is drawn a method of screening a patient at risk of infection comprising detecting the presence of a leukocyte esterase enzyme in an electrochemical assay comprising the steps: applying or contacting a biological sample to a screen-printed electrode sensor strip comprising a substrate composition comrpsing a monoester represented by Formula V:

    PNG
    media_image3.png
    196
    312
    media_image3.png
    Greyscale
; measuring current or voltage flowing through said electrode using a potentiometric or voltammetric reader; determining a level of activity of leukocyte esterases based on the current or voltage in the electrochemical assay and determining the likelihood of infection based on said level of activity, where the biological sample is synovial fluid from a genus claims 31 and 44, in part. Claim 6 of ‘933  which corresponds to instant claims 31 and 44 defines the biological sample which includes synovial fluid)  and claim 8 of ‘933 recites PJI as one of the types of infections corresponds to instant claims 42 and 48. Claim 7 of ‘933 corresponds to instant claims 43 and 49. 
The disclosure of Compound V in ‘933 meets the limitations of the substrate formula of claims 31 and 44 where A is O, B is a pyridine ester that is an amine protecting group  and C is a hydroquinone that is capable of participating in a redox reaction  and C comprises a tosyl protecting group (instant claim 33) where the oxygen of B is substituted by NH (instant claim 34).
Claims 38 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8  of U.S. Patent No. 11104933.
The disclosure of claims 5-8  of ‘933 are discussed supra.
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11104933 in view of Opalsky et al. (US 20040175296).
The disclosure by the claims of ‘933  is discussed supra.
Modified ‘933  does not teach that B of the substrate comprises one of a substituted or unsubstituted phenylenediamine (claim 35).
The disclosure by Opalsky is discussed supra.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety B of the substrate of the compound shown in the formula modified ‘933 a phenylenediamine. The ordinary artisan would have been motivated to do so because ‘933 teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified ‘933 because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
Claims 36, 37, 39, 40 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11104933 in view of Iyer et al. (WO 2015/184442 A1).
The disclosure by the claims of ‘933 is discussed supra.
The claims of ‘933  do not teach that the substrate is present in an electrolyte solution (claim 36), where the detecting comprises teaching an electrical current via an electrode (claim 37), where the electrochemical assay comprises  the substrate and an electrochemical measuring device (claims 39 and 46) or that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode (claim 40). 
The disclosure by Iyer is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘933 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
It is noted that Applicant did not response to the previously made double patenting rejections.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending US application number 17342077 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930), Iyer et al. (WO 2015/184442 A1) and Cooper et al. (US 20110281766).
Claim 1 of ‘077 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (I):

    PNG
    media_image4.png
    188
    199
    media_image4.png
    Greyscale

 where A comprising O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure 
    PNG
    media_image5.png
    116
    109
    media_image5.png
    Greyscale
where the variables are as defined. C is the alcohol or amine blocking group. Cleavage of A joined to B by an LE would produce a phenol derivative (claim 32). Claims 2-11 further define the variables B, A and C.
Claim 12  of ‘077 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (I):

    PNG
    media_image4.png
    188
    199
    media_image4.png
    Greyscale

 where A comprising O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure: 
    PNG
    media_image6.png
    161
    200
    media_image6.png
    Greyscale
 where the variables are as defined. C is the alcohol or amine blocking group. Claim 13  further defines the variables B, A and C.
Claim 14  of ‘077 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (IV):

    PNG
    media_image7.png
    194
    174
    media_image7.png
    Greyscale

 where A comprising O or NRa where “a” is H (instant claim 31) or an optionally substituted alkyl, aryl or araalkyl (instant claims 44) and B has the general structure: 
    PNG
    media_image6.png
    161
    200
    media_image6.png
    Greyscale
 where the variables are as defined. The tosyl  group (instant claim 33) is an  alcohol or amine blocking group. Claim 15  further defines the variables A and B.
The claims of ‘077 do not teach that the LE substrates are used in a screening method for identifying a patient at risk for developing  an infection comprising  contacting a synovial fluid from the patient  with the substrate in an electrochemical assay; detecting where the sample has an electrochemical response to the substrate where the electrochemical response indicates  the present of a leukocyte esterase in a periprosthetic joint infection (PJI; claims 31, 42, 43,  44, 48 and 49). The claims of ‘933  also do not teach that the substrate is present in an electrolyte solution (claim 36), where the detecting comprises teaching an electrical current via an electrode (claim 37), where the electrochemical assay comprises  the substrate and an electrochemical measuring device (claims 39 and 46) or that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode (claim 40). 
The disclosure by Parvizi 930 is discussed supra teaching the use of LE substrates that can be detected electrochemically for the detection of periprosthetic joint infection (PJI) in mammals to include humans. The method comprises obtaining a sample of a synovial joint fluid, detecting the amount of leukocyte markers in the same and taking an action based on the result. 
The disclosure by Iyer is discussed supra teaching a method for the electrochemical determination of an enzyme in a sample by providing a probe that comprises a substrate for the enzymes covalently linked to an electrochemically active moiety via a bond that is cleavable by the enzyme; contacting the sample with the probe under conditions that are effective for enzymatic cleavage of the probe and electrochemically detecting the electrochemically active moiety that is cleaved by the enzyme (claim 16 of the publication). Claim 16 of the publication teaches that the electrochemically active moiety is chosen from a hydroquinone moiety (instant claim 32), a fluorine moiety, an alcohol or a saccharide. The cleavage of any of the substrates of the claims of ‘077 would release an alcohol group capable of being detected by an electrochemical assay. 
Cooper teaches that enzyme electrochemical detection uses a redox molecule and substrates to produce electrons that are measured through the electrode ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the LE  redox substrates of the claims of ‘077 with a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary electrode where the infection is a PJI. The ordinary artisan would have been motivated to do so because Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically. 
The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample the LE redox based substrates of the claims of ‘077 because the substrates are redox substrates (e.g., they produce electrons that are measured through the electrode) and  Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid. Further Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the claims of ‘077. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘077 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending US application number 17342077 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and  Iyer et al. (WO 2015/184442 A1).
	Claim 17 of ‘077 is drawn to a method for detecting leukocyte esterase in a biological sample comprising detecting release of one phenol, a derivative of phenol, or optionally substituted hydroquinone as an electrochemical mediator in an electrochemical assay, as in claims 31, 32 and 44 in part.
	Claim 18 of ‘077 is drawn to a method for diagnosis of infection comprising:
determining the level of leukocyte esterase in a test sample based on release of one of
phenol, a derivative of phenol, or an optionally substituted hydroquinone as the
electrochemical mediator in an electrochemical assay, as in claims 31, 32 and 44 in part.
Claims 17 and 18 of ‘077 do not teach does not teach that electrochemical method is one for detecting a patient  at risk for an infection where the infection is a PJI (claims 33, 42-44, 48 and 49) where the electrochemical substrate for the leukocyte esterase is the compound shown in claims 31 and 44, where the variables B and C are defined as in claims 33, 34 and 44, that the substrate is in an electrolyte solution (claim 36) where the electrochemical assay comprises an electrode and the detecting comprises detecting an electrical current (claim 37), a substrate and an electrochemical measuring device and that the device comprises a working electrode (claim 39 and 46), a reference electrode and an auxiliary electrode (claim 40).
The disclosures of Parvizi 930 and Iyer are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the methods of claims 17 and 18 of  ‘077 with an alanyl phenol-based substrate of Iyer in a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary electrode where the infection is a PJI. The ordinary artisan would have been motivated to do so because Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically. 
The ordinary artisan would have had a reasonable expectation that one could electrochemically determine leucocyte esterase activity in a synovial fluid sample with an  LE substrates that comprises a phenol group as in the compounds of Iyer because   Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid. Further Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the claims 17 and 18  of ‘077. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘077 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending US application number 17342077 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and Iyer et al. (WO 2015/184442 A1), as applied to claims 31-34, 36-40, 42-46, 48 and 49, in further view of Opalsky et al. (US 20040175296).
The disclosure by the claims of ‘077  as modified by Iyer and Parvizi 930 is discussed supra.
Modified ‘077  does not teach that B of the substrate comprises one of a substituted or unsubstituted phenylenediamine (claim 35).
The disclosure by Opalsky is discussed supra.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety of the phenol substrate of modified ‘077 a phenylenediamine. The ordinary artisan would have been motivated to do so because the claims of modified ‘077 teach  that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified ‘077 because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
This is a provisional nonstatutory double patenting rejection.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending US application number 17342045 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930), Iyer et al. (WO 2015/184442 A1) and Cooper et al. (US 20110281766).
Claim 1 of ‘045 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (I):

    PNG
    media_image4.png
    188
    199
    media_image4.png
    Greyscale

 where A comprises  O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure 4-hydroxyphenyl. C is the alcohol or amine blocking group (instant claims 31, 32 and 44, in part). Claims 2-4 further define the variables.
Claim 5  of ‘045 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (IV):

    PNG
    media_image8.png
    199
    188
    media_image8.png
    Greyscale
 where A comprises  O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure 4-hydroxyphenyl. C is the alcohol or amine blocking group (instant claims 31, 32 and 44, in part) where A is joined to a tosyl group (claim 33). Claims 6-12 further define the variables.
The claims of ‘045 do not teach that the LE substrates are used in a screening method for identifying a patient at risk for developing  an infection comprising  contacting a synovial fluid from the patient  with the substrate in an electrochemical assay; detecting where the sample has an electrochemical response to the substrate where the electrochemical response indicates  the present of a leukocyte esterase in a periprosthetic joint infection (PJI; claims 31, 42, 43,  44, 48 and 49). The claims of ‘045  also do not teach that the substrate is present in an electrolyte solution (claim 36), where the detecting comprises teaching an electrical current via an electrode (claim 37), where the electrochemical assay comprises  the substrate and an electrochemical measuring device (claims 39 and 46) or that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode (claim 40). 
The disclosures by Parvizi 930 and Iyer are discussed supra 
Cooper teaches that enzyme electrochemical detection uses a redox molecule and substrates to produce electrons that are measured through the electrode ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the LE  redox substrates of the claims of ‘045 with a sample of synovial fluid from the joint of an individual suspected of having an infection in order to determine if the patient has a joint infection with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary electrode where the infection is a PJI. The ordinary artisan would have been motivated to do so because Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically. 
The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample the LE redox based substrates of the claims of ‘045 because the substrates are redox substrates (e.g., they produce electrons that are measured through the electrode) and  Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid. Further, Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the claims of ‘045. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘045 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16  of copending US application number 17342045 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and  Iyer et al. (WO 2015/184442 A1).
	Claim 15 of ‘045 is drawn to a method for detecting leukocyte esterase in a biological sample comprising detecting release of one phenol, a derivative of phenol, or optionally substituted hydroquinone as an electrochemical mediator in an electrochemical assay, as in claims 31, 32 and 44 in part.
	Claim 16 of ‘045 is drawn to a method for diagnosis of infection comprising:
determining the level of leukocyte esterase in a test sample based on release of one of
phenol, a derivative of phenol, or an optionally substituted hydroquinone as the
electrochemical mediator in an electrochemical assay, as in claims 31, 32  and 44 in part.
Claims 15 and 16 of ‘045 do not teach does not teach that electrochemical method is one for detecting a patient  at risk for an infection where  the infection is a PJI (claims 33, 42-44, 48 and 49) where the electrochemical substrate for the leukocyte esterase is the compound shown in claims 31 and 44, where the variables B and C are defined as in claims 33, 34 and 44, that the substrate is in an electrolyte solution (claim 36) where the electrochemical assay comprises an electrode and the detecting comprises detecting an electrical current (claim 37), a substrate and an electrochemical measuring device and that the device comprises a working electrode (claim 39 and 46), a reference electrode and an auxiliary electrode (claim 40).
The disclosures of Parvizi 930 and Iyer are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the methods of claims 15 and 16 of ‘045 with an alanyl phenol-based substrate of Iyer in a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary electrode where the infection is a PJI. The ordinary artisan would have been motivated to do so because Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically. 
The ordinary artisan would have had a reasonable expectation that one could electrochemically determine leucocyte esterase activity in a synovial fluid sample with an  LE substrates that comprises a phenol group as in the compounds of Iyer because   Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid. Further Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the 15 and 16 of ‘045. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘045 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending US application number 17342045 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and Iyer et al. (WO 2015/184442 A1), as applied to claims 31-34, 36-40, 42-46, 48 and 49, in further view of Opalsky et al. (US 20040175296).
The disclosure by the claims of ‘045  as modified by Iyer and Parvizi 930 is discussed supra.
Modified ‘045  does not teach that B of the substrate comprises one of a substituted or unsubstituted phenylenediamine (claim 35).
The disclosure by Opalsky is discussed supra.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety of the phenol substrate of modified ‘045 a phenylenediamine. The ordinary artisan would have been motivated to do so because the claims of modified ‘045 teach  that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified ‘045 because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
This is a provisional nonstatutory double patenting rejection.
It is noted that Applicant did not response to any of the above ODP rejections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653